                 Case 20-20259-RAM       Doc 227     Filed 01/19/21    Page 1 of 12

                         UNITED STATES BANKRUPTCY COURT
                          SOUTHERN DISTRICT OF FLORIDA
                                   MIAMI DIVISION



IN RE:                                     I           CASE NUMBER
                                           I           20-20259 RAM
IT'Sugar FL I LLC                          I
DEBTOR.                                    I           JUDGE:      Robert A. Mark
                                           I
                                           I           CHAPTER 11
                                           I

          DEBTOR'S STANDARD MONTHLY OPERATING REPORT (BUSINESS)

                                     FOR THE PERIOD

                                FROM 11.01.20 TO 11.30.20


Comes now the above named debtor and files its Monthly Operating Reports in accordance
with the Guidelines established by the United States Trustee and FRBP 2015.



                                                       /S/ Joshua Dobin
                                                       Attorney for Debtor's Signature


Debtor's Address                                       Attorney's Address
and Phone Number:                                      and Phone Number:

Aventura Mall                                          3200 Southeast Financial Center
19501 Biscayne Blvd, Suite 1313                        200 South Biscane Blvd.
Aventura, FL 33180                                     Miami, FL 33131
561-962-3508                                           305-358-6363


Note: The original Monthly Operating Report is to be filed with the court and a copy
simultaneously provided to the United States Trustee Office. Monthly Operating Reports must
be filed by the 20th day of the following month.


For assistance in preparing the Monthly Operating Report, refer to the following resources on
the United States Trustee Program Website, http://www.usdoj.gov/ust/r21/index.htm.
1) Instructions for Preparations of Debtor's Chapter 11 Monthly Operating Report
2) Initial Filing Requirements
3) Frequently Asked Questions (FAQs) http://www.usdoj.gov/ust/.



                                               MOR-1
                                Case 20-20259-RAM           Doc 227           Filed 01/19/21          Page 2 of 12
                                       SCHEDULE OF RECEIPTS AND DISBURSEMENTS
                                FOR THE PERIOD BEGINNING 11.01.20 AND ENDING 11.30.20

 Name of Debtor:             IT'Sugar FL I LLC                    Case Number:                        20-20259 RAM
 Date of Petition:           9.22.20
                                                                           CURRENT                          CUMULATIVE
                                                                             MONTH                        PETITION TO DATE
1.       FUNDS AT BEGINNING OF PERIOD                              $                            (a)   $                        (b)
2.       RECEIPTS:
        A.    Cash Sales
              Minus: Cash Refunds
              Net Cash Sales
         B.   Accounts Receivable
        C.    Other Receipts (See MOR-3)
        (If you receive rental income,
              you must attach rent roll.)
3.      TOTAL RECEIPTS (Lines 2A+2B+2C)
4.      TOTAL FUNDS AVAILABLE FOR
        OPERATIONS (Line 1 + Line 3)


5.      DISBURSEMENTS
        A.    Advertising                                                           1,088.33                        1,088.33
        B.    Bank Charges (See Attachment A)                                                                         242.67
        C.    Contract Labor
        D.    Fixed Asset Payments (not incl. in "N")                              12,537.25                       12,537.25
        E.    Insurance
        F.    Inventory Payments (See Attach. 2)                                      260.39                          260.39
        G.    Leases
        H.    Manufacturing Supplies                                                1,133.05                        1,133.05
        I.    Office Supplies
        J.    Payroll - Net (See Attachment B)                                     13,765.68                       32,574.95
        K.    Professional Fees (Accounting & Legal)
        L.    Rent
        M.    Repairs & Maintenance
        N.    Secured Creditor Payments (See Attach. 2)
        O.    Taxes Paid - Payroll (See Attachment B)                               1,037.65                        3,842.65
        P.    Taxes Paid - Sales & Use (See Attachment 4 C)
        Q.    Taxes Paid - Other (See Attachment 4C)
        R.    Telephone (See Attachment A)                                            315.40                         512.05
        S.    Travel & Entertainment
        Y.    U.S. Trustee Quarterly Fees                                                                            325.00
        U.    Utilities (See Attachment A)                                            774.90                        1,421.75
        V.    Vehicle Expenses
        W.    Other Operating Expenses (See Attachment A)                           3,733.83                       8,713.83
6.      TOTAL DISBURSEMENTS ( Sum of5A thru W)                                     34,646.48                      62,651.92
7.      ENDING BALANCE (Line 4 Minus Line 6)                      $               (34,646.48)   (c)   $           (62,651.92) (c)



This Debtor's creditors include one landlord, Aventura Mall Venture and the Florida Department of Revenue.
All payments are made by its parent, IT'Sugar LLC, and are included within IT'Sugar LLC's monthly operating reports and
IT'Sugar LLC is paying all requisite UST Fees, as applicable, consistent with the Court's Final Order Granting, as Modified and
in Part, Debtors' Emergency Motion For (A) Authority to (I) Maintain Bank Accounts and Continue to Use Existing Business
Forms and Checks, and (II) Continue to Use Existing Cash Management System [ECF No. 156
                                                                                    ^^l


I declare under penalty of perjury that this statement and the accompanying documents and reports are true and correct to the
best of my knowledge and belief.

This 21st day of December, 2020
                                                                       Anton Gladnikov, Gf*Q


(a) This number is carried forward from last month's report. For the first report only, this number will be the
     balance as of the petition date.
(b)This figure will not change from month to month. It Is always the amount of funds on hand as of the date of
     the petition.
(c)These two amounts will always be the same if form is completed correctly.
                     Case 20-20259-RAM                  Doc 227        Filed 01/19/21          Page 3 of 12


                         Attachment A: Detail of Disbursements by Vendor

Payments made by It’Sugar LLC on Debtor’s behalf:

 Payment Date Vendor Name                           Payment Category    Amount Paid       Catogory Subtotal
     11/6/2020 FEDEX (1752‐7149‐0)                  Advertising               $747.49
    11/11/2020 FEDEX (1752‐7149‐0)                  Advertising               $340.84             $1,088.33

    11/10/2020 C2 Imaging LLC                       Construction             $9,342.47
    11/17/2020 Triangle Sign & Service LLC          Construction             $3,194.78           $12,537.25

     11/6/2020   Nassau Candy                       Inventory                    $3.60
     11/6/2020   Nassau Candy                       Inventory                   ($1.24)
     11/6/2020   FEDEX (1752‐7149‐0)                Inventory                   $56.65
     11/6/2020   FEDEX (1752‐7149‐0)                Inventory                  $209.09
    11/13/2020   ABOUT FACE DESIGNS                 Inventory                    $0.34
    11/16/2020   Nassau Candy                       Inventory                   ($7.50)
    11/16/2020   Nassau Candy                       Inventory                  ($76.08)
    11/20/2020   Astor Chocolate Corporation        Inventory                   $10.00
    11/24/2020   JACK'S CANDY ‐ NJ                  Inventory                  $193.62
    11/25/2020   Jelly Belly Candy Company          Inventory                   ($0.23)
    11/25/2020   KIDROBOT, LLC                      Inventory                  $102.00
    11/25/2020   Nassau Candy                       Inventory                  ($52.56)
    11/25/2020   Nassau Candy                       Inventory                 ($177.30)             $260.39

     11/6/2020 ADT COMMERCIAL                       Security                 $3,682.94
    11/16/2020 ADT COMMERCIAL                       Security                    $50.89            $3,733.83

     11/3/2020   MAT TECH LLC                       Supplies                  $419.95
     11/6/2020   Gadge USA, Inc.                    Supplies                  $139.78
    11/12/2020   THE WEEKS LERMAN GROUP LLC         Supplies                  $108.12
    11/17/2020   ECOLAB INC.                        Supplies                  $389.49
    11/17/2020   ECOLAB INC.                        Supplies                   $75.71             $1,133.05

    11/16/2020 VECTOR INTELLIGENT SOLUTIONS LLC Telecom                       $118.75
    11/16/2020 VECTOR INTELLIGENT SOLUTIONS LLC Telecom                       $196.65               $315.40

     11/4/2020 WM 12‐97664‐03008                    Utilities                 $280.85
    11/12/2020 FPL‐Florida Power & Light Company    Utilities                 $494.05               $774.90

Total                                                                       $19,843.15           $19,843.15
                       Case 20-20259-RAM               Doc 227       Filed 01/19/21     Page 4 of 12
                           MONTHLY SCHEDULE OF RECEIPTS AND DISBURSEMENTS (cont'd)
                                       Detail of Other Receipts and Other Disbursements

OTHER RECEIPTS:
Describe Each Item of Other Receipt and List Amount of Receipt. Write totals on Page MOR-2, Line 2C.

                                                                                                        Cumulative
                                                                  Current Month
                       Description                                                                     Petition to Date
                                                             $                    -           $                           -
N/A                                                                               -                                       -
                                                                                  -                                       -
                                                                                  -                                       -
                                                                                  -                                       -
                                                                                  -                                       -
                                                                                  -                                       -
                                                                                  -                                       -
                                                                                  -                                       -
TOTAL OTHER RECEIPTS                                         $                    -           $                           -

"Other Receipts" includes Loans from Insiders and other sources (i.e. Officer/Owner, related parties,
directors, related corporations, etc.) Please describe below:

      Loan Amount                    Source of Funds                  Purpose                     Repayment Schedule
N/A




                                                                                                                              `

OTHER DISBURSEMENTS:

Describe Each Item of Other Disbursement and List Amount of Disbursement. Write totals on Page MOR-2, Line 5W.

                                                                                                         Cumulative
                       Description                                Current Month                        Petition to Date
N/A




TOTAL OTHER DISBURSEMENTS                                    $                    -           $                           -




NOTE: Attach a current Balance Sheet and Income (Profit & Loss) Statement.




                                                             MOR-3
                  Case 20-20259-RAM         Doc 227    Filed 01/19/21       Page 5 of 12

                                            ATTACHMENT B

                              CHECK REGISTER- PAYROLL ACCOUNT

Name of Debtor: IT'Sugar FL I LLC                                 Case Number: 20-20259 RAM

Reporting Period beginning 11.01.20 and ending 11.30.20

NAME OF BANK:                      Bank of America                Branch:         n/a

ACCOUNT NAME:                      Payroll Account - DIP Case No. 20-20261

ACCOUNT NUMBER:                    **8941

PURPOSE OF ACCOUNT:                  PAYROLL

Account for all disbursements, including voids, lost checks, stop payments, etc. In the alternative, a
computer generated check register can be attached to this report, provided all the information requested
below is included.

                      Check
    Date                               Payee                    Purpose                    Amount
                     Number

 11/13/2020             460463                77      Payroll                      $                2,111
 11/13/2020             480491                77      Payroll                      $                2,111
 11/13/2020             460095               156      Payroll                      $                1,836
 11/13/2020             480096               156      Payroll                      $                1,809
 11/13/2020             460464               280      Payroll                      $                  432
 11/13/2020             480492               280      Payroll                      $                  412
 11/13/2020             460465               342      Payroll                      $                  504
 11/13/2020             480493               342      Payroll                      $                  378
 11/13/2020             460431               384      Payroll                      $                1,780
 11/27/2020             480451               384      Payroll                      $                1,780
 11/27/2020             460466               385      Payroll                      $                  655
 11/27/2020             480495               385      Payroll                      $                  588
 11/27/2020           38379227               650      Payroll                      $                  200
 11/27/2020             480494               650      Payroll                      $                  208

TOTAL                                                                              $           14,803.33




                                                MOR-10
                        Case 20-20259-RAM              Doc 227         Filed 01/19/21          Page 6 of 12
                                                        ATTACHMENT 1
                           MONTHLY ACCOUNTS RECEIVABLE RECONCILIATION AND AGING

Name of Debtor:          IT'Sugar FL I LLC                               Case Number:     20-20259 RAM

Reporting Period beginning 11.01.20 and ending 11.30.20

ACCOUNTS RECEIVABLE AT PETITION DATE:                                $               -

                                         ACCOUNTS RECEIVABLE RECONCILIATION
(include all accounts receivable, pre-petition and post-petition, including charge card sales which have not been received):


                         Beginning of Month Balance:                                       $                    -       (a)
                          PLUS: Current Month New Billings                                 $                    -
                          MINUS: Collections During the Month                              $                    -       (b)
                          PLUS/MINUS: Adjustments of Write-offs                            $                    -       *
                         End of Month Balance                                              $                    -       (c)

*For any adjustments or Write-offs provide explanation and supporting documentation, if applicable:




                                     POST PETITION ACCOUNTS RECEIVABLE AGING
                           (Show the total amount for each aging category for all accounts receivable)


       0-30 Days              31-60 Days            61-90 Days            Over 90 Days               Total

N/A                                                                                                                     (c)


For any receivables in the "Over 90 Days" category, please provide the following

                              Receivable         Status (Collection efforts taken, estimate of collectibility, write-
      Customer                  Date             off, disputed account, etc.)
N/A




(a) This number is carried forward from last month's report. For the first report only, this number will be the balance as of the
petition date.
(b) This must equal the number reported in the "Current Month" column of Schedule of Receipts and Disbursements (Page MOR
2, Line 2B).
(c) These two amounts must equal.




                                                               MOR-4
                   Case 20-20259-RAM                 Doc 227          Filed 01/19/21         Page 7 of 12

                                             ATTACHMENT 2
                         MONTHLY ACCOUNTS PAYABLE AND SECURED PAYMENTS REPORT

Name of Debtor: IT'Sugar FL I LLC                                           Case Number:      20-20259 RAM

Reporting Period beginning 11.01.20 and ending 11.30.20

In the space below list all invoices or bills incurred and not paid since the filing of the petition. Do not include amounts owed
prior to filing the petition. In the alternative, a computer generated list of payables may be attached provided all information
requested below is included.
                                               POST-PETITION ACCOUNTS PAYABLE
      Date                 Days
    Incurred           Outstanding            Vendor                  Description                              Amount
                                                                                                   $                          -
N/A                                                                                                                           -
                                                                                                                              -
                                                                                                                              -
                                                                                                                              -
                                                                                                                              -
                                                                                                                              -
TOTAL AMOUNT                                                                                                                $0.00 (b)

Check here is pre-petition debts have been paid. Attach an explanation and copies of supporting
documentation.

                  ACCOUNTS PAYABLE RECONCILIATION (Post Petition Unsecured Debt Only):
Opening balance                                                           $                                                   -     (a)
 PLUS: New Indebtedness Incurred This Month                                                                                 $0.00
 MINUS: Amount Paid on Post Petition,
         Accounts Payable This Month                                      $                                                   -
  PLUS/MINUS: Adjustments                                                 $                                                   -     *
Ending Month Balance                                                      $                                                   -     (c)

*For any adjustments provided explanation and supporting documentation, if applicable.

                                            SECURED PAYMENTS REPORT
List the status of Payments to Secured Creditors and Lessors (Post Petition Only). If you have entered into a modification
agreement with a secured creditor/lessor, consult with your attorney and the United States Trustee Program prior to
completing this section.
                                                                            Number of
              Secured               Date Payment          Amount                                   Total Amount of
                                                                           Post Petition
             Creditor /                Due This          Paid This                             Post Petition Payments
                                                                            Payments
               Lessor                   Month              Month                                     Delinquent
                                                                            Delinquent
                                                                                           $                             -
N/A




TOTAL                                                        $             -      (d)
(a) This number is carried from last month's report. For the first report only, this number will be zero.
(b,c)The total of line (b) must equal line (c).
(d)This number is reported in the "Current Month" column of Schedule of Receipts and Disbursements (Page MOR-2, Line 5N).




                                                              MOR-5
                    Case 20-20259-RAM                 Doc 227        Filed 01/19/21          Page 8 of 12
                                                    ATTACHMENT 3
                                           INVENTORY AND FIXED ASSET REPORT

Name of Debtor:      IT'Sugar FL I LLC                               Case Number:      20-20259 RAM

Reporting Period beginning 11.01.20 and ending 11.30.20

                                                     INVENTORY REPORT

INVENTORY BALANCE AT PETITION DATE:                                   $                                               -
INVENTORY RECONCILIATION:
Inventory Balance at Beginning of Month                               $                                               -     (a)
     PLUS: Inventory Purchased During Month                           $                                               -
     MINUS: Inventory Used or Sold                                    $                                               -
     PLUS/MINUS: Adjustments or Write-downs                           $                                               -     *
Inventory on Hand at End of Month                                     $                                               -

METHOD OF COSTING INVENTORY:                   Lower cost or market value

*For any adjustments or write-downs provide explanation and supporting documentation, if applicable.

                                                      INVENTORY AGING

      Less than 6       6 months to               Greater than            Considered
      months old        2 years old                2 years old             Obsolete      Total Inventory

n/a                  n/a                       n/a                   n/a               = n/a                                *

*Aging Percentages must equal 100%
Check here if inventory contains perishable items.

Description of Obsolete Inventory:

                                                     FIXED ASSET REPORT

FIXED ASSETS FAIR MARKET VALUE AT PETITION DATE:                                         $                                - (b)
(Includes Property, Plant and Equipment)

BRIEF DESCRIPTION: (First Report Only):


FIXED ASSETS RECONCILIATION:
Fixed Asset Book Value at Beginning of Month                                             $                                - (a)(b)
     MINUS: Depreciation Expense                                                         $                                -
     PLUS: New purchases                                                                 $                                -
     PLUS/MINUS: Adjustments or Write-downs                                              $                                - *
Ending Monthly Balance                                                                   $                                -

*For any adjustments or write-downs, provide explanation and supporting documentation, if applicable.

BRIEF DESCRIPTION OF FIXED ASSETS PURCHASED OR DISPOSED OF DURING THE REPORTING
PERIOD:


(a) This number is carried forward from last month's report. For the first report only, this number will be the balance as of
the petition date.
(b)Fair Market Value is the amount at which fixed assets could be sold under current economic conditions.
    Book Value is the cost of the fixed assets minus accumulated depreciation and other adjustments.




                                                             MOR-6
                        Case 20-20259-RAM             Doc 227      Filed 01/19/21      Page 9 of 12
                                                      ATTACHMENT 4A

                              MONTHLY SUMMARY OF BANK ACTIVITY - OPERATING ACCOUNT

Name of Debtor:    IT'Sugar FL I LLC                                       Case Number:           20-20259 RAM

Reporting Period beginning 11.01.20 and ending 11.30.20

 Attach a copy of current month bank statement and bank reconciliation to this Summary of Bank Activity. A standard bank
reconciliation form can be found at http://www.usdoj.gov/ust/r21/index.htm. If bank accounts other than the three required
by the United States Trustee Program are necessary, permission must be obtained from the United States Trustee prior to
opening the accounts. Additionally, use of less than the three required bank accounts must be approved by the United
States Trustee.

NAME OF BANK:           N/A                                                BRANCH:                N/A

ACCOUNT NAME:           N/A                                                ACCOUNT NUMBER: N/A

PURPOSE OF ACCOUNT:                         N/A


      Ending Balance Per Bank Statement                                                            $                   -
      Plus Total Amount of Outstanding Deposits                                                    $                   -
      Minus Total Amount of Outstanding Checks and other debits                                    $                   -     *
      Minus Service Charges                                                                        $                   -
      Ending Balance Per Check Register                                                            $                   -     **(a)

*Debit cards are used by ___________________________________________________

** If Closing Balance is negative, provide explanation:_____________________________


The following disbursements were paid in Cash (do not include items reported as Petty Cash on Attachment 4D:
                (   Check here if cash disbursements were authorized by United States Trustee)


        Date                Amount          Payee           Purpose                  Reason for Cash Disbursement
                        $        -
N/A




                             TRANSFERS BETWEEN DEBTOR IN POSSESSION ACCOUNTS
"Total Amount of Outstanding Checks and other debits", listed above includes:

                    $                             -       Transferred to Payroll Account
                    $                             -       Transferred to Tax Account

(a) The total of this line on Attachment 4A, 4B, and 4C plus the total of 4D must equal the amount reported as "Ending Balance"
on Schedule of Receipts and Disbursements (Page MOR-2, Line 7).




                                                           MOR-7
                         Case 20-20259-RAM               Doc 227        Filed 01/19/21         Page 10 of 12
                                                             ATTACHMENT 6

                                                        MONTHLY TAX REPORT

Name of Debtor:           IT'Sugar FL I LLC                                             Case Number:          20-20259 RAM

Reporting Period beginning 11.01.20 and ending 11.30.20

                                                        TAXES OWED AND DUE

Report all unpaid post-petition taxes including Federal and State withholding FICA, State sales tax, property tax, unemployment tax, State
workmen's compensation, etc.

                              Date
   Name of Taxing                                                                          Date Last Tax
                            Payment            Description              Amount                                    Tax Return Period
     Authority                                                                             Return Filed
                              Due

          N/A




TOTAL                                                               $             -




                                                                  MOR-14
                               Case 20-20259-RAM                                 Doc 227                Filed 01/19/21                    Page 11 of 12
                                                                       ATTACHMENT C

                                                SUMMARY OF OFFICER OR OWNER COMPENSATION
                                             SUMMARY OF PERSONNEL AND INSURANCE COVERAGES

 Name of Debtor:                IT'Sugar FL I LLC                                       Case Number:             20-20259 RAM

 Reporting Period beginning 11.01.20 and ending 11.30.20

 Record all forms of compensation received by or paid on behalf of the Officer or Owner during the month. Include car allowances, payments to
 retirement plans, loan repayments, payments of Officer/Owner's personal expenses, insurance premium payments, etc. Do not include
 reimbursement of business expenses Officer or Owner incurred and for which detailed receipts are maintained in the accounting records.


                                                                                             Payment
   Name of Officer or Owner                                Title                            Description               Amount Paid
    Jeff Rubin                                             CEO                                Salary              $        28,846.00
    Anton Gladnikov                                        CFO                                Salary              $        13,846.00




                                                                    PERSONNEL REPORT

                                                                                              Full Time                 Part Time
 Number of employees at beginning of period
 Number hired during the period
 Number terminated or resigned during period
 Number of employees on payroll at end of period


                                                             CONFIRMATION OF INSURANCE


 List all policies of insurance in effect, including but not limited to workers' compensation, liability, fire, theft, comprehensive, vehicle, health and life.
 For the first report, attach a copy of the declaration sheet for each type of insurance. For subsequent reports, attach a certificate of insurance for
 any policy in which a change occurs during the month (new carrier, increased policy limits, renewal, etc.).


                                           Phone                                              Coverage                                       Date Premium
       Agent and/or Carrier                                   Policy          Number                             Expiration        Date
                                           Number                                               Type                                              Due
 United Healthcare                   1-800-651-5465                   0918867                  Medical                12/31/2020             1st of month
 Metlife                             1-877-963-8932                   5965643                  Dental                 12/31/2020             1st of month
 VSP                                                                                                                                        Upon receipt of
                                       1-800-216-6248                30042094                 VSP                     12/31/2021                  bill
 Discovery Benefits                                                                          COBRA
                                       1-877-765-8810                  35696               Administration              10/1/2024            30th of month
 HSA Bank                                                                                                                                   Upon receipt of
                                       1-866-357-5232               XX-XXXXXXX                   HSA                   10/1/2022                 bill
 Cigna                                                                                     Basic Life and
                                       1-610-997-7337              SGM604376c01                 AD&D                    1/1/2022             End of Month
 Cigna                                 1-610-997-7337              SGM604376c01            Voluntary Life               1/1/2022             End of Month
 Cigna                                 1-610-997-7337              SOL 602904c01          Voluntary AD&D                1/1/2022             End of Month
 Cigna                                                                                      Short Term
                                       1-610-997-7337              VDT600992c01               Disability                1/1/2022             End of Month
 Cigna                                                                                     NY Mandated
                                                                                         Disability and Paid
                                                                                           Family Leave
                                       1-610-997-7337          0202138344-9000             Administration               1/1/2022             End of Month
 Cigna                                                                                      Long Term
                                       1-610-997-7337              VTD600993c01               Disability                1/1/2022             End of Month
 AFLAC                                                                                     Critical Illness,
                                                                                         Hospital Indemnity
                                                                                           and Accident
                                       1-803-851-2293                000025892               Insurance                 10/1/2021           10th of the month
 ARAG
                                       1-800-247-4184              18587-0001-001          Legal Benefits              10/1/2022           15th of the month
 Infoarmor                             1-800-789-2720                   3716                 ID Theft                  10/1/2022           End of the month
 NFP Property & Casualty                                                                                                                     Beginning of
 Services, Inc.                        1- 480-947-3556                  n/a                     D&O                    8/10/2021               coverage

 The following lapse in insurance coverage occurred this month:

 Policy                              Date
                                                             Date Reinstated            Reason for Lapse
 Type                                Lapsed

               N/A

x Check here if U.S. Trustee has been listed as Certificate Holder for all insurance policies.




                                                                                               MOR-15
                      Case 20-20259-RAM            Doc 227       Filed 01/19/21       Page 12 of 12

                                                      ATTACHMENT 8

                            SIGNIFICANT DEVELOPMENTS DURING REPORTING PERIOD


Name of the Debtor:    IT'Sugar FL I LLC                                  Case Number:       20-20259 RAM

Reporting Period beginning 11.01.20 and ending 11.30.20


Information to be provided on this page, includes, but is not limited to: (1) financial transactions that are not reported on
this report, such as the sale of real estate (attach closing statement ); (2) non-financial transactions, such as the
substitution of assets or collateral; (3) modifications to loan agreements; (4) change in senior management, etc.
Attach any relevant documents.




We anticipate filing a Plan of Reorganization and Disclosure Statement on or before ________________.




                                                           MOR-16
